     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 1 of 30 Page ID #:5




 1   AMR A. SHABAIK, ESQ. (SBN 288109)
        ashabaik@cair.com
 2   DINA CHEHATA, ESQ. (SBN 295596)
 3      dchehata@cair.com
     COUNCIL ON AMERICAN-ISLAMIC RELATIONS-CA
 4   2180 West Crescent Ave., Ste. F
 5   Anaheim, California 92801
     Tel. (714) 776-1177 | Fax (714) 776-8340
 6
     LENA F. MASRI, ESQ. (DC # 1000019) (pro hac forthcoming)
 7      lmasri@cair.com
 8   GADEIR I. ABBAS, ESQ. (VA # 81161) (pro hac forthcoming) α
        gabbas@cair.com
 9   CAIR NATIONAL LEGAL DEFENSE FUND
10   453 New Jersey Ave., SE
     Washington, DC 20003
11   Tel. (202) 742-6420 | Fax (202) 379-3317
12   α Licensed in VA, not D.C. Practice limited to federal matters.
13
14   Attorneys for Plaintiff,
     Nusaiba Mubarak
15
16
                            UNITED STATES DISTRICT COURT
17                         CENTRAL DISTRICT OF CALIFORNIA
18   NUSAIBA MUBARAK,                               Case No.: 2:20-cv-8524
19
                       Plaintiff,
20                                         COMPLAINT FOR DECLARATORY
                                vs.
21                                         RELIEF AND DAMAGES FOR
     CITY OF LOS ANGELES; LOS              VIOLATIONS OF CIVIL RIGHTS
22                                         UNDER 42 U.S.C. § 1983 AND
     ANGELES POLICE DEPARTMENT
23   CHIEF MICHEL R. MOORE in his official SUPPLEMENTAL STATE-LAW
24   capacity, only; COREY HARMON, in his CLAIMS
     individual capacity, only; LAPD
25   OFFICERS #1-4 in their individual
26   capacities, only.                     DEMAND FOR JURY TRIAL
27                   Defendants.
28
                                                1
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 2 of 30 Page ID #:6




 1   Plaintiff NUSAIBA MUBARAK, by and through her attorneys, Council on American-
 2   Islamic Relations – CA and CAIR National Legal Defense Fund, alleges as follows:
 3
 4                                       INTRODUCTION
 5         1.     Last September, at a public hearing addressing a Los Angeles Police
 6   Department (“LAPD”) officer’s shooting and killing of Albert Ramon Dorsey, other
 7   LAPD officers illegally handcuffed Nusaiba Mubarak and forcibly removed her hijab.
 8         2.     Ms. Mubarak was set to address the Los Angeles Board of Police
 9   Commissioners during a public meeting convened to pass judgment on whether the
10   officer who shot and killed Albert Dorsey violated department policy.
11         3.     While in line to give a public comment, Ms. Mubarak was handcuffed and
12   whisked out of the hearing, which prevented her from speaking out against the killing
13   that day.
14         4.     Instead, Ms. Mubarak herself became a target of LAPD officers who
15   casually and without cause stripped her of her hijab, leaving her uncovered for several
16   minutes in the presence of at least one male officer.
17         5.     This terrifying encounter—excessive, unnecessary, and in violation of Ms.
18   Mubarak’s rights—was unsubstantiated. She was not taken into custody, she was not
19   charged with a crime, and perhaps realizing their transgressions, Ms. Mubarak was let
20   go by the LAPD.
21         6.     Ms. Mubarak brings claims against five officers—one named and the other
22   four having identities unknown to her. She brings these claims to challenge illegal
23   LAPD behavior that callously humiliated her, stripped her of a religious garment in
24   front of others, and erased her chance to address the public body that oversees the very
25   officers who violated her rights.
26
27                               VENUE AND JURISDICTION
28         7.     This action arises under 42 U.S.C. § 1983, the laws and Constitution of the
                                                2
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 3 of 30 Page ID #:7




 1   United States, and the laws and Constitution of the State of California.
 2          8.      This Court has original federal question jurisdiction over Plaintiff’s claims
 3   of violations of the First and Fourth Amendments to the United States Constitution
 4   pursuant to 28 U.S.C. §§ 1331, 42 U.S.C. § 1983.
 5          9.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1343
 6   over Plaintiff’s claims regarding the deprivation under color of State law of rights
 7   secured by the First and Fourth Amendments to the Constitution of the United States
 8   and the laws of the United States.
 9          10.     Plaintiff’s claims for declaratory and injunctive relief are authorized by 28
10   U.S.C. §§ 2201 and 2202, 28 U.S.C. § 1343, by Rules 57 and 65 of the Federal Rules of
11   Civil Procedure, by California Civil Code § 52.1, and by the general, legal, and
12   equitable powers of this Court.
13          11.     This Court has supplemental jurisdiction under 28 U.S.C. § 1367(a).
14          12.     This Court has personal jurisdiction over Defendants because Defendants
15   reside and conduct business in the State of California.
16          13.     Venue is proper under 28 U.S.C. § 1391 as to all Defendants because
17   Defendants operate within the geographical boundaries of the State of California and
18   because a substantial part of the events or omissions giving rise to the claims occurred
19   in this district.
20          14.     Plaintiff’s federal claims for attorney’s fees and costs are predicated upon
21   42 U.S.C. §§ 1988, which authorizes the award of attorneys’ fees and costs to
22   prevailing parties, pursuant to 42 U.S.C. § 1983.
23          15.     Plaintiff’s state claims for attorney’s fees and costs are predicated upon
24   California Civil Code § 52.1, which authorizes the award of attorney’s fees and costs to
25   prevailing parties.
26
27                                            PARTIES
28          16.     Plaintiff Nusaiba Mubarak is a Muslim American woman that, at all times
                                                  3
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 4 of 30 Page ID #:8




 1   relevant to this complaint, resided in Los Angeles County, California.
 2         17.    Defendant City of Los Angeles is a chartered municipal corporation duly
 3   organized and existing under the laws and Constitution of the State of California, with
 4   all of the powers specified and necessarily implied by the Constitution and the laws of
 5   the State of California and exercised by various government agents and officers. The
 6   City of Los Angeles acted through Defendant Michel R. Moore (“Moore”), the Police
 7   Chief of the LAPD, Defendant Harmon, Defendants LAPD Officers #1-4 and its agents,
 8   employees, and servants.
 9         18.    At all relevant times, Defendant City of Los Angeles possessed the power
10   and authority to adopt policies and prescribe rules, regulations, and practices affecting
11   all facets of the training, supervision, control, employment, assignment and removal of
12   individual officers of the LAPD, including those individual officers of the LAPD
13   charged with operating and overseeing the search, seizure, detention, and arrests at the
14   City’s police facilities. At all relevant times the City of Los Angeles was the employer
15   of Defendant Chief Michel Moore, Defendant Harmon, and Defendants LAPD Officers
16   #1-4. The City of Los Angeles is sued in its own right on the basis of its policies,
17   customs and practices which give rise to Plaintiff’s claims.
18         19.    Defendant Chief Michel Moore is and was at all relevant times to this
19   action, the LAPD police chief and a policymaker for his department. At all relevant
20   times, Defendant Moore possessed the power and authority to adopt policies and
21   prescribe rules, regulations, and practices affecting all facets of the training,
22   supervision, control, employment, assignment and removal of individual officers of the
23   LAPD, including those individual officers of the LAPD charged with operating and
24   overseeing the search, seizure, detention, and arrests at the City’s police facilities.
25   Defendant Chief Michel Moore is being sued in his official capacity, only.
26         20.    Defendant Corey Harmon is an LAPD police detective (Badge No. 36856).
27   Defendant Harmon is charged with protecting the Constitutional rights of detainees and
28   arrestees in his custody and control and assuring that his actions comply with applicable
                                                 4
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 5 of 30 Page ID #:9




 1   policies, rules, regulations, customs, practices and procedures of the LAPD in addition
 2   to local, state and federal laws. Defendant Harmon deprived Ms. Mubarak of her First
 3   and Fourth Amendment rights while she was in his custody and control. Defendant
 4   Harmon is being sued in his individual capacity, only.
 5         21.    Defendants LAPD Officers #1-4 are LAPD police officers. Defendants
 6   LAPD Officers #1-4 are charged with protecting the Constitutional rights of detainees
 7   and arrestees in their custody and control and assuring that their actions comply with
 8   applicable policies, rules, regulations, customs, practices and procedures of the LAPD
 9   in addition to local, state and federal laws. Defendants LAPD Officers #1-4 deprived
10   Ms. Mubarak of her First and Fourth Amendment rights while she was in their custody
11   and control. Defendants LAPD Officers #1-4 are being sued in their individual
12   capacities, only.
13         22.    The true names of Defendants LAPD Officers #1-4 are presently unknown
14   to Plaintiff, who therefore sues each of these Defendants by fictitious names. Upon
15   ascertaining the true identity of an LAPD Officer, Plaintiff will amend this Complaint
16   or seek leave to do so by inserting the true and correct name in lieu of the fictitious
17   name. Plaintiff is informed and believes, and on the basis of such information and belief
18   alleges, that each Defendant LAPD Officer herein is in some manner responsible for the
19   injuries and damages alleged herein. LAPD Officers #1-4 acted under color of law and
20   within the scope of his or her agency and employment with the City of Los Angeles as a
21   police officer, sergeant, detective, captain, lieutenant, commander, supervisor, and/or
22   civilian employee, and agent, policy maker, and representative of the City. Each LAPD
23   Officer is sued in his/her individual capacity, only.
24         23.    At all relevant times, City of Los Angeles was the employer of each of the
25   individually named Defendants and individually unnamed LAPD Officer Defendants.
26   The Los Angeles Police Department Headquarters where Ms. Mubarak was illegally
27   handcuffed and searched was run by the City of Los Angeles. On information and
28
                                                  5
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 6 of 30 Page ID #:10




 1   belief, the LAPD receives federal financial assistance as well as financial assistance
 2   from the State of California.
 3
 4                                        EXHAUSTION
 5          24.    On or around March 6, 2020, pursuant to California Government Code §
 6   910 and within the statutory time period, Plaintiff presented to Defendant City of Los
 7   Angeles a claim for damages arising from the September 17, 2019 violations of
 8   Plaintiff’s rights.
 9          25.    Defendant City of Los Angeles acknowledged receipt of the claim and
10   assigned Plaintiff’s claim a number – C20-04659.
11          26.    On March 24, 2020, Defendant City of Los Angeles issued a response,
12   denying Plaintiff’s claim. Because Defendant City of Los Angeles denied Plaintiff’s
13   claim, Plaintiff exhausted the administrative process.
14          27.    Having presented the claim on or around March 6, 2020 and received
15   notice of the claim’s denial on March 24, 2020, this action was timely filed.
16
17                   FACTS PERTINENT TO ALL CAUSES OF ACTION
18          28.    Plaintiff repeats and re-alleges each and every allegation in paragraphs 1
19   through 27 of this Complaint with the same force and effect as if fully set forth herein.
20          29.    Ms. Mubarak is a Muslim woman. In accordance with her religious beliefs
21   and as a part of the exercise of her religion, Ms. Mubarak wears a religious headscarf
22   known as the hijab, an obligatory religious covering for the sake of dignity, modesty,
23   and bodily integrity.
24          30.    Many Muslim women wear the hijab in accordance with their religious
25   beliefs and practices, as derived from the Qur’an, the Islamic holy book, and the oral
26   traditions of the Prophet Muhammad, also known as ahadith. The word hijab comes
27   from the Arabic word “hajaba,” which means to hide or screen from view or to cover.
28   Ms. Mubarak, like other Muslim women, believe the hijab is obligatory religious attire
                                            6
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 7 of 30 Page ID #:11




 1   that must be worn in the presence of males who are not their immediate relations or
 2   spouses.
 3         31.    As part of her sincerely held religious beliefs and practices, Nusaiba
 4   Mubarak wears the hijab, which covers her hair, ears, and neck area when she is in
 5   public or in the presence of males who are not her immediate relation or spouse. Ms.
 6   Mubarak considers the removal of her hijab without her consent and outside the
 7   prescriptions of her faith to be a serious breach of her religious beliefs.
 8         32.    On September 17, 2019, Ms. Mubarak attended a police commission
 9   meeting at the Los Angeles Police Department Headquarters at 100 West 1st Street, Los
10   Angeles, CA 90012. The meeting was convened to discuss an LAPD officer fatally
11   shooting Albert Ramon Dorsey on October 29, 2018 at a 24-Hour Fitness Gym in
12   Hollywood, California.
13         33.    Before the hearing began, Ms. Mubarak sought entry to the Los Angeles
14   Police Department Headquarters. Prior to being allowed into the hearing, Ms. Mubarak
15   was searched for weapons and prohibited items. She was screened by a metal detector
16   and her belongings were also searched.
17         34.    Alongside Ms. Mubarak, other members of the public attended the police
18   commission meeting to provide their comments, including family members of Albert
19   Ramon Dorsey.
20         35.    As Ms. Mubarak stood in line at the meeting to provide a public comment,
21   an activist spoke to the Police Board of Commissioners. He talked about how the killing
22   “hit real close to home” because he, like Albert Ramon Dorsey, had recently moved to
23   the area.
24         36.    The activist stated: “You don’t move across the country [] and have a death
25   wish…you move across the country because you have dreams, you have goals, you have
26   plans, you’re trying to build something, you’re trying to create something, you’re trying
27   to accomplish something.” He decried Mr. Dorsey’s killing and other instances of police
28   violence.
                                                   7
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 8 of 30 Page ID #:12




 1           37.   As the activist was concluding his remarks, a commissioner accused him
 2   of exceeding his time and demanded he leave the meeting. Though the activist soon
 3   stopped speaking and returned to his seat, LAPD officers moved towards him in order
 4   to forcefully expel him from the room.
 5           38.   At the time, Plaintiff was standing in a multiple-persons-wide walkway
 6   perpendicular to the aisles where the prior speaker —as well as Mr. Dorsey’s family
 7   and other supporters—were seated. There were multiple routes to the aisle, and Ms.
 8   Mubarak—who, in accordance with the instructions of the Police Board of
 9   Commissioners, was lined up in the walkway to make a public comment—was not
10   making it impossible for any officer to enter the aisle if they chose to do so.
11           39.   LAPD Detective Corey Harmon walked towards the aisle where the
12   activist was seated and stood face to face with Ms. Mubarak. He stated: “You’re in the
13   way.”
14           40.   Ms. Mubarak began to tell Defendant Corey Harmon that she was not in
15   the way, but Defendant Harmon immediately grabbed her before she could finish her
16   sentence, and with the assistance of Defendant LAPD Officer #1 and Defendant LAPD
17   Officer #2, pulled her arms behind her back and handcuffed her wrists together.
18           41.   While handcuffed, Ms. Mubarak was led into an adjacent room connected
19   to the police commission meeting room.
20           42.   Defendant Harmon left Ms. Mubarak with Defendant female LAPD
21   Officer #3 and Defendant male LAPD Officer #4. Defendant Harmon provided no
22   information to Defendant LAPD Officer #3 or Defendant LAPD Officer #4 regarding
23   why he handcuffed Ms. Mubarak or what he wanted the officers to do with her.
24           43.   Defendant LAPD Officer #3 then subjected Ms. Mubarak to an intrusive
25   physical search while she remained handcuffed, comprising her entire body. The search
26   was conducted in full view of Defendant Officer #4.
27           44.   While Defendant LAPD Officer #3 physically conducted the search,
28   Defendant LAPD Officer #4, —per LAPD policy and custom—played a role in the
                                          8
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 9 of 30 Page ID #:13




 1   search by monitoring it. Accordingly, LAPD Officer #4 monitored the entire search
 2   from beginning to end.
 3         45.    Though Defendant LAPD Officer #3 and Defendant LAPD Officer #4
 4   searched Ms. Mubarak, they did not know why they were searching her or why
 5   Defendant Harmon handcuffed her and brought Ms. Mubarak to them.
 6         46.    During the search, Defendant LAPD Officer #3 grabbed Ms. Mubarak’s
 7   hijab and forcibly removed it without her consent, while she remained handcuffed and
 8   incapacitated.
 9         47.    Ms. Mubarak immediately protested against the removal of her hijab and
10   informed Defendant LAPD Officer #3 that she was wearing the headscarf for religious
11   purposes and that it should not have been removed. Ms. Mubarak requested that
12   Defendant LAPD Officer #3 replace her headscarf, to which LAPD Officer #3
13   dismissively replied, “Just wait a minute.”
14         48.    When Defendant LAPD Officer #3 removed Ms. Mubarak’s hijab, she felt
15   humiliated. She came to the public hearing to speak out against police misconduct but
16   was instead illegally stripped of a religious article of clothing Ms. Mubarak always
17   wears in public as a mandatory expression of her faith. For Ms. Mubarak, Defendant
18   LAPD Officer #3’s decision to rip off her hijab inflicted a degrading indignity she will
19   remember for the rest of her life.
20         49.    Despite Ms. Mubarak’s urgent plea for her hijab to be immediately
21   replaced, Defendant LAPD Officer #3 failed to do so and instead proceeded to fill out
22   paperwork. During this time, Ms. Mubarak remained handcuffed and without her hijab
23   in the presence of Defendant LAPD Officer #4.
24         50.    After completing her search and paperwork, LAPD Officer #3 replaced
25   Ms. Mubarak’s hijab.
26         51.    Soon after being searched, Ms. Mubarak was permitted to take a seat.
27   While she was seated, Defendant LAPD Officer #3 and Defendant LAPD Officer #4
28   asked one another why Ms. Mubarak was there and why Defendant Harmon handcuffed
                                             9
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 10 of 30 Page ID #:14




 1    Ms. Mubarak and brought her to Defendant LAPD Officer #3 and Defendant LAPD
 2    Officer #4.
 3          52.     Ms. Mubarak proceeded to ask LAPD Officer #3 and LAPD Officer #4
 4    why she was handcuffed, whether she was free to leave, and why she was being held in
 5    that room. In response, Defendant LAPD Officer #3 and LAPD Officer #4 responded
 6    that they did not know and were waiting for additional information.
 7          53.     LAPD Officer #3 and LAPD Officer #4 did not have a reason themselves
 8    to keep Ms. Mubarak in their custody against her will and conducted an illegal search of
 9    Ms. Mubarak without a rationale and solely because Defendant Harmon delivered Ms.
10    Mubarak to them.
11          54.     As she was seated, Defendant LAPD Officer #4 noted Ms. Mubarak’s
12    discomfort due to the handcuffs and told her he would take off her handcuffs, “if she
13    was good.” He subsequently removed her handcuffs.
14          55.     After approximately 30 minutes, Defendants allowed Ms. Mubarak to
15    leave. Since then, she has not been charged with a crime of any kind regarding her
16    attendance at the September 17, 2019 police commission hearing.
17          56.     Despite Ms. Mubarak’s protestation that she was wearing the hijab for
18    religious purposes and that it should not have been removed, and despite her pleas for
19    the return of her hijab, neither Defendant LAPD Officer #3 nor Defendant LAPD
20    Officer #4 took any steps to abort the search of her person while she was not wearing
21    the hijab. They took no steps to immediately return her hijab to her or to ensure that
22    Ms. Mubarak was not searched in front of an LAPD officer of the opposite gender.
23          57.     At no time did Defendant LAPD Officer #4, whose duty it was to monitor
24    the search, take any steps to prevent or protest against Defendant LAPD Officer #3’s
25    removal of Ms. Mubarak’s hijab.
26          58.     At no time did Defendant LAPD Officer #4 leave the room to ensure that
27    neither he nor other male officers were present during the search of Ms. Mubarak while
28    her hijab was removed, nor did he request a female officer to monitor the search
                                                10
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 11 of 30 Page ID #:15




 1    instead.
 2          59.     At no time did Defendants Harmon and LAPD Officers #1-4 ensure that
 3    Ms. Mubarak was searched in front of LAPD officers of the same gender.
 4          60.     At no time did Defendants Harmon and LAPD Officers #1-4 ensure that
 5    Ms. Mubarak was searched in a manner that does not violate her sincerely held
 6    religious beliefs.
 7          61.     At no time was Defendant LAPD Officer #3 reprimanded or ordered by
 8    another LAPD officer to return Ms. Mubarak’s hijab to her.
 9          62.     Upon information and belief, Defendants Harmon and LAPD Officers #1-4
10    acted in concert with one another to violate Ms. Mubarak’s sincerely held religious
11    beliefs by removing her hijab and conducting a search of her person in front of an
12    LAPD officer of the opposite gender.
13          63.     Upon information and belief, Defendants Harmon and LAPD Officers #1-4
14    violated Ms. Mubarak’s sincerely held religious beliefs by removing her hijab and
15    conducting a search of her person in front of an LAPD officer of the opposite gender in
16    accordance with LAPD custom, practice, policies and/or procedures.
17
18               DEFENDANTS’ CULPABILITY AS TO HIJAB-BASED CLAIMS
19          64.     On information and belief, Defendants City of Los Angeles, the LAPD,
20    Moore, and Does 1 through 10, its employees and agents, forced Ms. Mubarak to
21    remove her religious head covering pursuant to a custom, practice, or official policy
22    that permits LAPD officers and officials to strip the religious coverings of detainees.
23    The City does not have a policy that sets forth the circumstances in which detainees are
24    permitted to wear items to cover themselves for religious purposes. The lack of written
25    policy to protect detainees’ religious freedom to wear religious coverings is itself a
26    policy and/or custom, which permits LAPD officers to remove and violate religious
27    coverings with impunity.
28
                                                  11
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 12 of 30 Page ID #:16




 1             65.    Defendants City of Los Angeles, the LAPD, Moore, and Does 1 through
 2    10, its employees and agents, caused the forcible removal of Ms. Mubarak’s hijab, and
 3    thereafter prohibited her from wearing her religious covering pursuant to a custom,
 4    practice, or official policy promulgated and implemented by the City of Los Angeles,
 5    the LAPD, Moore, and Does 1 through 10, which was ratified by the City of Los
 6    Angeles or which the City of Los Angeles failed to address.
 7             66.    As the entity defendants have no written policy forbidding its employees
 8    from removing detainees’ religious coverings or describing the certain scenarios when
 9    detainees would be permitted to wear religious headwear and other clothing, and since
10    entity defendants, Moore, and supervisory officers (certain Doe defendants) have not
11    trained LAPD officers to permit detainees to wear religious coverings while in custody,
12    LAPD officers have filled this vacuum of a lack of training with a custom and practice
13    of removing the religious coverings of detainees, without any valid security concerns
14    and in violation of their religious beliefs and constitutionally held rights.
15             67.    In contrast to the LAPD policy, custom, or practice of effectively forcing
16    Muslim women to remove their religious coverings while in detention, the Federal
17    Bureau of Prisons (“BOP”) has enacted a policy accommodating “religious headwear”
18    providing that “[s]carves and head-wraps (hijabs) are appropriate for female inmates.”
19    See U.S. Dep’t of Justice, Federal Bureau of Prisons, Program Statement re: Religious
20    Beliefs and Practices (Dec. 31, 2004).1 The federal policy authorizes female Muslim
21    inmates to wear a “hijab,” and it states that such “[r]eligious headwear is worn
22    throughout the institution.” Id. The policy is intended to protect “the religious rights of
23    inmates of all faiths” while maintaining “the security and orderly running of the
24    institution.” Id.
25             68.    The United States Department of State permits individuals to maintain
26    their religious headwear in official passport photographs. According to the Department
27
28    1
          http://www.bop.gov/policy/progstat/5360_009.pdf
                                                       12
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 13 of 30 Page ID #:17




 1    of State website, this accommodation should be granted to individuals who “submit a
 2    signed statement that verifies that the hat or head covering in [the person’s] photograph
 3    is part of recognized, traditional religious attire that is customarily or required to be
 4    worn in public.”2
 5          69.    As of 2012, the U.S. Citizenship and Immigration Services (“USCIS”)
 6    permits religious headwear to be worn in photographs. Specifically, “USCIS will
 7    accommodate an individual who wears headwear as part of their religious practices.”3 If
 8    the headwear casts a shadow over the individual’s face making identification
 9    impossible, USCIS will “ask an individual to remove or adjust portions of religious
10    headwear that covers all or part of the individual’s face.” Id. If the individual is asked
11    to remove all or part of their religious headwear, USCIS will offer a private room or
12    screened area and a same gender photographer. Id. If USCIS is unable to accommodate
13    with a private room and same gender photographer, USCIS will offer to reschedule the
14    appointment until an accommodation can be made. Id.
15          70.    Like the BOP, State Department, and USCIS, other states have enacted
16    policies accommodating religious headwear. For example, the Kentucky Department of
17    Corrections permits “[s]carves and head wraps to be authorized for female inmates who
18    have identified a religious preference of Muslim, Jewish, Native American, Rastafarian,
19    and those of the orthodox Christian tradition.” This includes the hijab. See Kentucky
20    Corrections, Policies and Procedures, Policy No. 23.1, at 5 (filed Jan. 9, 2007).
21    Similarly, the New York Department of Correctional Services permits inmates to wear
22    religious headwear. See State of New York, Dep’t of Correctional Servs., Directive No.
23    4202, Religious Programs and Practices at 9 (October 19, 2015).
24          71.    In contrast to the City’s policy, custom, or practice violating religious
25    headwear, the Orange County Sheriff's Department, as of 2013, does not require
26
27    2
       https://ru.usembassy.gov/u-s-citizen-services/passports/photos
      3
       https://www.uscis.gov/sites/default/files/USCIS/Laws/Memoranda/2012/August%202
28    012/Accommodating%20Religious%20Beliefs%20PM.pdf
                                                   13
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 14 of 30 Page ID #:18




 1    Muslim women in custody to remove their headscarves in front of male officers, and
 2    provides temporary headscarves. This occurred following a suit by a Muslim woman
 3    placed in North County Justice Center for several hours after being forced to remove
 4    her headscarf.4
 5          72.    Additionally, after a 2016 lawsuit by a Muslim woman whose hijab was
 6    removed while in custody overnight, the Long Beach Police Department has adopted
 7    procedures permitting female arrestees and inmates to maintain their hijab at all times
 8    while in custody.5
 9          73.    These examples show a growing national consensus that there is no basis
10    to require the removal of religious headwear while in detention or custody. Moreover,
11    similar other institutions and departments have recognized the sanctity of a headscarf
12    when it is worn as a religious article of clothing, which should be properly
13    accommodated.
14          74.    The entity defendants, Moore, Los Angeles City employees and agents,
15    and Doe defendants, forcefully removed Plaintiff’s religious headscarf without her
16    consent and without a valid security concern, thereby exposing her to strange men,
17    violating her right to the free exercise of her religion, violating her rights under federal
18    law, and violating her right under the California Constitution and laws, causing Plaintiff
19    extreme mental and emotional distress.
20          75.    The entity defendants, Moore, Los Angeles City employees and agents,
21    and Doe defendants, subjected Plaintiff to an unreasonable search and seizure, although
22    she was not armed or dangerous and although she was not engaging in criminal activity,
23    violating her rights under the United States Constitution and causing Plaintiff extreme
24    mental and emotional distress.
25          76.    On the September 17, 2019, the day on which Plaintiff was arrested and
26
27    4 http://www.ocregister.com/articles/religious-495992-county-court.html
      5 www.presstelegram.com/2016/12/25/long-beach-police-change-policy-will-allow-muslim-women-
28    to-wear-headscarves-while-in-custody/
                                                   14
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 15 of 30 Page ID #:19




 1    detained, Defendant Moore managed and supervised the LAPD and all officers working
 2    therein, including Does 1-10, who had contact with the Plaintiff and participated in the
 3    events that form the basis of this Complaint.
 4           77.   On information and belief, Defendants Does 1-10 and Moore, were aware
 5    or should have been aware that officers, including Does 1-10, engaged in the practice of
 6    removing religious head coverings, like the hijab, and that such removal and
 7    deprivation would violate Plaintiff’s right to free exercise of religion, as well as rights
 8    under federal and state law, and cause Plaintiff extreme mental and emotional distress.
 9           78.   On information and belief, Defendant Moore and the City failed to prevent
10    officers, including Does 1-10, from depriving Ms. Mubarak of her religious headscarf,
11    either by training those officers, exercising their control over those officers, adequately
12    supervising those officers, or redressing those officers’ conduct.
13           79.   Defendants knew or should have known their actions were unlawful and in
14    violation of clearly established law prohibiting Defendants from imposing a substantial
15    burden on the free exercise of religion in the absence of a compelling government
16    interest.
17           80.   On information and belief, Defendant Moore and the City failed to prevent
18    officers, including Does 1-10, from conducting an unlawful search and seizure of Ms.
19    Mubarak, either by training those officers, exercising their control over those officers,
20    adequately supervising those officers, or redressing those officers’ conduct.
21           81.   Defendants knew or should have known that their unreasonable search and
22    seizure of Plaintiff violated clearly established law prohibiting Defendants from
23    unlawfully depriving Plaintiff of her right to be secure in her person and effects against
24    unreasonable searches and seizures.
25           82.   By failing to properly train, control, and supervise its officers, and by
26    failing to implement a policy safeguarding the religious rights of detainees and
27    arrestees, Defendants Moore and City of Los Angeles demonstrated a reckless
28    indifference to Plaintiff’s constitutional rights.
                                                    15
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 16 of 30 Page ID #:20




 1
 2                                     FIRST CAUSE OF ACTION
 3                      42 U.S.C. § 1983 – Violation of the Fourth Amendment
 4                                        (Against All Defendants)
 5          83.    Plaintiff incorporates by reference each and every allegation contained in
 6    the foregoing paragraphs as though fully set forth herein.
 7          84.    At all relevant times, Plaintiff was in the custody of the Defendants and
 8    was detained by Defendants Harmon and LAPD Officers #1-4, acting under color of
 9    state law. At all relevant times Plaintiff was under the direct supervision and control of
10    Defendants Harmon and LAPD Officers #1-4.
11          85.    The Fourth Amendment guarantees “the right of the people to be secure in
12    their persons, houses, papers, and effects, against unreasonable searches and seizures.”
13    Courts have repeatedly emphasized the sanctity of every individual’s right “to the
14    possession and control of his own person, free from all restraint or interference of
15    others, unless by clear and unquestionable authority of law.” U.S. Const. amend. IV.
16    The Fourth Amendment applies to the state of California through the 14th Amendment.
17    U.S. Const. amend. XIV, §1.
18          86.    In the event that, on September 17, 2019, Defendants Harmon and LAPD
19    Officers #1-4 handcuffed Plaintiff during a Terry stop under Terry v. Ohio (1968) 392
20    U.S. 1, the stop violated clearly established law as excessive and unreasonable given (1)
21    the amount of force used, (2) the use of handcuffs, (3) the removal of an article of
22    Plaintiff’s clothing, (4) the search of Plaintiff’s person underneath her clothing, and (5)
23    the length of time the detention took.
24          87.    In the event that, on September 17, 2019, Defendants Harmon and LAPD
25    Officers #1-4 handcuffed Plaintiff during a Terry stop, it violated clearly established
26    law because there was no reasonable suspicion that Plaintiff had committed any
27    criminal act or that Plaintiff was armed and dangerous.
28          88.    In the event that, on September 17, 2019, Defendants Harmon and LAPD
                                                 16
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 17 of 30 Page ID #:21




 1    Officers #1-4 handcuffed Plaintiff during a Terry stop, it violated clearly established
 2    law because there was no reasonable suspicion that Plaintiff had committed any
 3    criminal act or that Plaintiff was armed and dangerous.
 4          89.    In the event that, on September 17, 2019, Defendants Harmon and LAPD
 5    Officers #1-4 arrested Plaintiff, they violated clearly established law because there was
 6    no probable cause to believe Plaintiff had committed any criminal act. Plaintiff was
 7    standing in a walkway in accordance with the Police Board of Commissioners’
 8    instructions and at no time made it impossible for any officer from moving or otherwise
 9    performing their duties. Even if there was probable cause for arrest, there was no
10    justification for excusing the requirement of a warrant because to the extent that, on
11    September 17, 2019, Defendants Harmon and LAPD Officers #1-4 did not process
12    Plaintiff for arrest nor transport her to a facility booking, and further in-facility
13    detention.
14          90.    In the event that Defendants Harmon and LAPD Officers #1-4 were
15    committing a search under the Fourth Amendment, it violated clearly established law
16    because there was no probable cause to believe Plaintiff was in possession of any
17    evidence material to a criminal act. Even if there were, there was no justification for
18    excusing the requirement of a warrant.
19          91.    In fact, the actions of Defendants Harmon and LAPD Officers #1-4 were
20    committed in bad faith to punish Plaintiff for her constitutionally protected religious
21    beliefs and for her participation in constitutionally protected speech.
22          92.    As a direct and proximate result of the Defendants’ acts, omissions,
23    customs, practices, policies and decisions, Plaintiff was deprived of her rights under the
24    Fourth Amendment to be secure in her person against unreasonable searches and
25    seizures. Defendants humiliated Plaintiff, inflicting a degrading indignity she will
26    remember for the rest of her life and causing injury as alleged above, entitling her to
27    recover compensatory and punitive damages.
28          93.    Defendants City of Los Angeles and Moore maintained or tolerated
                                               17
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 18 of 30 Page ID #:22




 1    unconstitutional customs, practices, and policies that facilitated the deprivation of
 2    Plaintiff’s rights under the Fourth Amendments, as alleged above.
 3          94.    With deliberate indifference, and conscious and reckless disregard to the
 4    safety, security and constitutional rights of Plaintiff, Defendants City of Los Angeles
 5    and Moore maintained, enforced, tolerated, ratified, permitted, acquiesced in, and/or
 6    applied, among others, the following policies, practices and customs: (a) failing to
 7    adequately train, supervise, and control officers in properly permitting arrestees,
 8    detainees and incarcerees to maintain religious practices; (b) failing to establish policies
 9    and procedures to permit arrestees, detainees and incarcerees to maintain religious
10    practices, such as wearing religious head coverings including but not limited to
11    Plaintiff’s hijab; (c) failing to adequately train, supervise, and control officers in the
12    proper manner to remove religious headwear worn by arrestees, detainees and
13    incarcerees; (d) failing to establish policies and procedures to protect arrestees,
14    detainees and incarcerees from being stripped of their religious rights; (e) failing to
15    adequately train, supervise, and control officers from properly preventing male officers
16    and individuals from viewing female arrestees, detainees and incarcerees who are
17    uncovered, in violation of sincerely held religious beliefs.
18          95.    The policies, customs, and practices described above are evidenced by the
19    treatment of Plaintiff by LAPD officers, namely, that Defendants City of Los Angeles
20    and Moore’s agents: (a) forcibly removed Plaintiff’s obligatory religious headscarf
21    without her consent; (b) forced Plaintiff to appear in front of men who were not
22    immediately related or married to her without her hijab; and (c) denied Plaintiff’s
23    request to replace her headscarf despite Plaintiff notifying them of its religious
24    significance. The above actions are evidence of Defendants City of Los Angeles and
25    Moore’s systematic failure to comply with their constitutional obligations.
26          96.    Defendants City of Los Angeles and Moore had either actual or
27    constructive knowledge of the deficient policies, practices, and customs alleged in the
28    paragraphs above. They acted with deliberate indifference to the foreseeable effects and
                                               18
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 19 of 30 Page ID #:23




 1    consequences of these policies, practices, and customs or omissions thereof with respect
 2    to the constitutional rights of Plaintiff and other female arrestees and detainees similarly
 3    situated.
 4          97.    As a direct and proximate result of the aforesaid acts, omissions, customs,
 5    practices, policies, and decisions of the aforementioned Defendants, Plaintiff was
 6    injured and sustained damages as alleged above. Defendants’ actions humiliated
 7    Plaintiff and inflicted a degrading indignity she will remember for the rest of her life.
 8    In the alternative, Defendants illegal arrest humiliated Plaintiff and inflicted a degrading
 9    indignity she will remember for the rest of her life. Accordingly, Plaintiff seeks
10    damages, including but not limited to punitive damages, from Defendants.
11          98.    WHEREFORE, Plaintiff requests this Court grant injunctive and
12    declaratory relief in the form requested in the Prayer for Relief below, and further grant
13    nominal, compensatory and punitive damages, in addition costs, attorneys’ fees and all
14    such other relief this Honorable Court deems just and equitable.
15
16                                SECOND CAUSE OF ACTION
17        42 U.S.C. § 1983 - Violation of the First Amendment’s Free Exercise Clause
18                                     (Against All Defendants)
19          99.    Plaintiff incorporates by reference the above paragraphs and allegations as
20    though fully set forth herein.
21          100. At all relevant times, Plaintiff was in the custody of Defendants City of
22    Los Angeles and LAPD and was detained by Defendants Harmon and LAPD Officers
23    #1-4, acting under color of state law. At all relevant times Plaintiff was under the direct
24    supervision and control of Defendants Harmon and LAPD Officers #1-4.
25          101. 42 U.S.C. §1983 provides in part that “every person who, under color of
26    any statute, ordinance, regulation, custom, or usage, of any State or Territory or the
27    District of Columbia, subjects, or causes to be subjected, any citizen of the United
28    States or other person within the jurisdiction thereof to the deprivation of any rights,
                                                   19
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 20 of 30 Page ID #:24




 1    privileges, or immunities secured by the Constitution and laws, shall be liable to the
 2    party injured in an action at law, suit in equity, or other proper proceeding for
 3    redress…”
 4          102. The First Amendment to the United States Constitution provides:
 5    “Congress shall make no law respecting an establishment of religion, or prohibiting the
 6    free exercise thereof…” U.S. Const. amend. I. The First Amendment applies to the
 7    state of California through the 14th Amendment. U.S. Const. amend. XIV, §1.
 8          103. Defendants deprived Plaintiff of her civil rights under the First
 9    Amendment by forcibly removing her headscarf without her permission in public
10    refusing to return it even after establishing it did not conceal any prohibited items or
11    weapons.
12          104. Defendants cannot demonstrate that there is a valid, rational connection
13    between the complete removal of Plaintiff’s headscarf and a legitimate governmental
14    interest. Plaintiff had already been searched prior to entering the facility where the
15    incident unfolded on September 17, 2019. Defendants had numerous available
16    alternative options that would have accommodated Plaintiff’s rights without interfering
17    with any law enforcement interests. Defendants could have but did not pat down the
18    outside of Plaintiff’s hijab and they could have but did not search under the lining of the
19    headscarf without removing it. Defendants could have but did not take Plaintiff to be
20    searched by female officers alone out of view from others.
21          105. Defendants decision to remove Plaintiff’s hijab was neither neutral nor
22    generally applicable because it was a decision to remove an article of clothing—
23    contrary to state and federal law—with religious significance for Plaintiff and other
24    Muslim women.
25          106. Defendants’ conduct was not in furtherance of a compelling government
26    interest, given that Plaintiff was previously searched and found free of any weapons or
27    prohibited items. Neither was Defendants’ conduct the least restrictive means of
28    furthering that compelling government interest.
                                                20
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 21 of 30 Page ID #:25




 1          107. The above acts and omissions, while carried out under color of law, have
 2    no justification or excuse in law, and instead constitute a gross abuse of governmental
 3    authority and power that shock the conscience. They are fundamentally unfair,
 4    arbitrary, and oppressive, and unrelated to any activity that governmental officers may
 5    appropriately and legally undertake in the course of protecting persons or ensuring
 6    order. The above acts and omissions were consciously chosen from among various
 7    alternatives.
 8          108. Defendants City of Los Angeles and Moore maintained or tolerated
 9    unconstitutional customs, practices, and policies that facilitated the deprivation of
10    Plaintiff’s rights under the Fourth Amendments, as alleged above.
11          109. With deliberate indifference, and conscious and reckless disregard to the
12    safety, security and constitutional rights of Plaintiff, Defendants City of Los Angeles
13    and Moore maintained, enforced, tolerated, ratified, permitted, acquiesced in, and/or
14    applied, among others, the following policies, practices and customs: (a) failing to
15    adequately train, supervise, and control officers in properly permitting arrestees,
16    detainees and incarcerees to maintain religious practices; (b) failing to establish policies
17    and procedures to permit arrestees, detainees and incarcerees to maintain religious
18    practices, such as wearing religious head coverings including but not limited to
19    Plaintiff’s hijab; (c) failing to adequately train, supervise, and control officers in the
20    proper manner regarding the removal of religious headwear worn by arrestees,
21    detainees and incarcerees; (d) failing to establish policies and procedures to protect
22    arrestees, detainees and incarcerees from being stripped of their religious rights; (e)
23    failing to adequately train, supervise, and control officers from properly preventing
24    male officers and individuals from viewing female arrestees, detainees and incarcerees
25    who are uncovered, in violation of sincerely held religious beliefs.
26          110. The policies, customs, and practices described above are evidenced by the
27    treatment of Plaintiff by Defendants Harmon and LAPD Officers #1-4, namely, that
28    Defendants City of Los Angeles and Moore’s agents: (a) forcibly removed Plaintiff’s
                                             21
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 22 of 30 Page ID #:26




 1    obligatory religious headscarf; (b) forced Plaintiff to appear in front of men who were
 2    not immediately related or married to her without her hijab; and (c) denied Plaintiff’s
 3    request to replace her headscarf despite Plaintiff notifying them of its religious
 4    significance and pleading for it to be given back so that she could wear it. The above
 5    actions are evidence of Defendants City of Los Angeles and Moore’s systematic failure
 6    to comply with their constitutional obligations.
 7          111. Defendants City of Los Angeles and Moore had either actual or
 8    constructive knowledge of the deficient policies, practices, and customs alleged in the
 9    paragraphs above. They acted with deliberate indifference to the foreseeable effects and
10    consequences of these policies, practices, and customs or omissions thereof with respect
11    to the constitutional rights of Plaintiff and other female arrestees and detainees similarly
12    situated.
13          112. As a direct and proximate result of the aforesaid acts, omissions, customs,
14    practices, policies, and decisions of the aforementioned Defendants, Plaintiff was
15    injured and sustained damages as alleged above. Defendants’ illegally conducted a
16    Terry stop search, humiliated Plaintiff and inflicted a degrading indignity she will
17    remember for the rest of her life. In the alternative, Defendants illegal arrest humiliated
18    Plaintiff and inflicted a degrading indignity she will remember for the rest of her life.
19    Accordingly, Plaintiff seeks damages from Defendants.
20          113. WHEREFORE, Plaintiff requests this Court grant injunctive and
21    declaratory relief in the form requested in the Prayer for Relief below, and further grant
22    nominal, compensatory and punitive damages, in addition costs, attorneys’ fees and all
23    such other relief this Honorable Court deems just and equitable.
24
25                                 THIRD CAUSE OF ACTION
26                Violation of Article 1, Section 4 of the California Constitution
27                                    (Against All Defendants)
28          114. Plaintiff incorporates by reference each and every allegation contained in
                                                22
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 23 of 30 Page ID #:27




 1    the foregoing paragraphs as though fully set forth herein.
 2          115. Article I, Section 4 of the California Constitution provides: “Free exercise
 3    and enjoyment of religion without discrimination or preference are guaranteed.”
 4          116. By their actions described above, including by removing Plaintiff’s hijab
 5    and by prohibiting Plaintiff from covering her head with her hijab subsequent to
 6    searching that article of clothing and underneath it, Defendants denied Plaintiff the right
 7    to the free exercise of religion and to the free exercise of her religion without
 8    discrimination, as guaranteed by Article I, Section 4 of the California Constitution.
 9          117. As a result of Defendants’ conduct, Plaintiff was humiliated. Defendants
10    inflicted a degrading indignity Ms. Mubarak will remember for the rest of her life.
11          118. WHEREFORE, Plaintiff requests this Court grant injunctive and
12    declaratory relief in the form requested in the Prayer for Relief below, and further grant
13    nominal, compensatory and punitive damages, in addition costs, attorneys’ fees and all
14    such other relief this Honorable Court deems just and equitable.
15
16                                FOURTH CAUSE OF ACTION
17                  Violation of California’s Tom Bane Act, Civil Code § 52.1
18                                     (Against All Defendants)
19          119. Plaintiff incorporates by reference each and every allegation contained in
20    the foregoing paragraphs as though fully set forth herein.
21          120. California’s Tom Bane Act, California Civil Code § 52.1, provides a civil
22    action for damages to a person whose enjoyment of any rights secured by the
23    Constitution or laws of the United States, or of the rights secured by the Constitution or
24    laws of this state, was interfered with by a person who, whether or not acting under
25    color of state law, interferes with those rights by threats, intimidation, or coercion. See
26    Cal. Civ. Code § 52.1(a), (b). Under said Act, any individual may prosecute in her own
27    name and on her own behalf a civil action for damages, injunctive relief, civil penalties
28    and attorneys’ fees.
                                                   23
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 24 of 30 Page ID #:28




 1          121. Claims under this Act may be raised against public officials, including
 2    police officers. Simmons v. Superior Court (2016) 7 Cal.App.5th 1113. This is true
 3    even in cases where a police officer had probable cause to make an arrest. Id. The Tom
 4    Bane Act does not require any showing of actual intent to discriminate.
 5          122. By preventing Plaintiff from wearing her religious headscarf in a public
 6    building during a public hearing, Defendants Harmon and LAPD Officers #1-
 7    4interfered with her right to free exercise of religion under the United States and
 8    California Constitutions. By forcing Plaintiff to appear in public without an article of
 9    clothing her faith requires, Defendants prevented Plaintiff from the free exercise of her
10    religion.
11          123. The above actions were committed after Defendants Harmon and LAPD
12    Officers #1-4violently and physically grabbed and pushed Plaintiff numerous times in a
13    threatening and intimidating manner. Thereafter, Plaintiff was unlawfully and
14    unreasonably seized and searched. Her hijab was removed without her consent and it
15    was not immediately replaced, despite her pleas and explanation regarding its religious
16    significance.
17          124. These actions interfered with Plaintiff’s rights and ultimately prevented her
18    from exercising her right to free speech by speaking at the public hearing. Defendants
19    used physical force to shove Plaintiff out of their way and acted in concert to intimidate
20    and threaten Plaintiff’s physical security, in violation of Plaintiff's federal and state
21    rights to the free exercise of her religion and to be free from warrantless searches and
22    seizures. These rights are guaranteed to Plaintiff by the First and Fourth Amendments
23    of the United States Constitution and by Article I, Section 4 of the Constitution of the
24    State of California.
25          125. Defendants caused the Plaintiff to be deprived of these rights in violation
26    of California’s Tom Bane Act, which caused Plaintiff to suffer severe emotional and
27    mental distress, anguish, suffering, pain, and humiliation.
28          126. WHEREFORE, Plaintiff requests this Court grant injunctive and
                                          24
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 25 of 30 Page ID #:29




 1    declaratory relief in the form requested in the Prayer for Relief below, and further grant
 2    nominal, compensatory and punitive damages, in addition costs, attorneys’ fees and all
 3    such other relief this Honorable Court deems just and equitable.
 4
 5                                 FIFTH CAUSE OF ACTION
 6      Violation of California’s Ralph Civil Rights Act, California Civil Code §§ 51.7
 7                                     (Against All Defendants)
 8          127. Plaintiff incorporates by reference each and every allegation contained in
 9    the foregoing paragraphs as though fully set forth herein.
10          128. California’s Ralph Civil Rights Act, California Civil Code §§ 51.7, 52(b),
11    provides a civil action for damages. It provides that all individuals within the
12    jurisdiction of the state of California have the right to be free from any violence, or
13    intimidation by threat of violence, committed against their persons or property on
14    account of protected characteristics such as religion. The Act provides civil remedies
15    including actual damages, punitive damages, civil penalties, and attorney’s fees. See
16    Cal. Civ. Code §§ 51.7, 52(b).
17          129. Defendant battered, assaulted, and threatened Plaintiff in violation of
18    California’s Ralph Act by using illegal physical force against Plaintiff, placing her in
19    imminent apprehension of harmful or offensive contact, and causing Plaintiff to receive
20    unconsented, harmful or offensive physical contact by the Defendants.
21          130. Defendants violently and physically pushed Plaintiff numerous times in a
22    threatening and intimidating manner. Thereafter, Plaintiff was unlawfully and
23    unreasonably seized and searched. Her hijab was torn off without her consent and it
24    was not immediately replaced, despite her pleas and explanation to Defendants
25    regarding its religious significance. Plaintiff was forced to remain without an article of
26    clothing her faith requires her to wear without reason and not in furtherance of any law
27    enforcement interest.
28          131. Defendants caused Plaintiff to be exposed to violence, or intimidation by
                                               25
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 26 of 30 Page ID #:30




 1    threat of violence, committed against her person and in violation of her right to free
 2    exercise of religion.
 3          132. This conduct violated California’s Ralph Civil Rights Act, causing
 4    Plaintiff severe emotional and mental distress, anguish, suffering, pain, and humiliation.
 5          133. WHEREFORE, Plaintiff requests this Court grant injunctive and
 6    declaratory relief in the form requested in the Prayer for Relief below, and further grant
 7    nominal, compensatory and punitive damages, in addition costs, attorneys’ fees and all
 8    such other relief this Honorable Court deems just and equitable.
 9
10                                       PRAYER FOR RELIEF
11          Plaintiff therefore respectfully requests that the Court enter a judgment,
12    including, but not limited to:
13              1. A declaratory judgement that:
14
                      a. The policies, practices, and customs of Defendants City of Los
15
16                        Angeles and Los Angeles Police Department Chief Moore that
17                        require or permit LAPD officers to remove religious head-coverings
18
                          or headwear worn as part of a religious practice by arrestees,
19
20                        detainees, and/or incarcerees during a search of their person violate
21                        the First and Fourth Amendments to the Constitution of the United
22
                          States, 42 U.S.C. §1983, and Article I §4 of the California
23
24                        Constitution; and
25
                      b. The actions of Defendants Corey Harmon and LAPD Officers #1-4
26
                          in removing Ms. Mubarak’s hijab during a search of her person
27
28                        violated her rights under the First and Fourth Amendments to the
                                                  26
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 27 of 30 Page ID #:31




 1                        Constitution of the United States, 42 U.S.C. §1983, and Article I §4

 2                        of the California Constitution.
 3
               2. An injunction requiring the following:
 4
 5                   a. Defendants City of Los Angeles and Los Angeles Police

 6                        Department to adopt policies that prohibit the removal of religious
 7
                          head-coverings or headwear worn as part of a religious practice by
 8
 9                        arrestees, detainees, and incarcerees. If such headwear must be

10                        removed, Defendants shall adopt policies to ensure the removal
11
                          occurs in a private room or screened area by a same gendered officer
12
13                        or official and that no other gendered individuals are present.

14                   b.    Defendants City of Los Angeles and Los Angeles Police
15
                          Department to adopt policies to ensure that less intrusive search
16
17                        methods are utilized that do not require the removal of religious
18                        head-coverings or headwear worn as part of a religious practice by
19
                          arrestees, detainees, and incarcerees; and
20
21                   c. Defendants City of Los Angeles and Los Angeles Police Department
22                        to train City of Los Angeles officials and police officers regarding
23
                          the treatment and accommodation of religious head-coverings for all
24
25                        arrestees, detainees, and incarcerees.
26             3. Issue judgement in Plaintiff’s favor on all causes of action alleged herein;
27
28
                                                  27
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 28 of 30 Page ID #:32




 1             4. An award of compensatory and punitive damages under 42 U.S.C. §1983,

 2                California Civil Code § 52.1, California Civil Code § 51.7, and California
 3
                  Civil Code § 52;
 4
 5             5. An award of civil penalties under California Civil Code § 52.1, California

 6                Civil Code § 51.7, and California Civil Code § 52;
 7
               6. Nominal damages;
 8
 9             7. An award of attorneys’ fees, costs and expenses predicated upon 42 U.S.C.

10                §§ 1988 and 2000cc‐2(d), which authorize the award of attorneys’ fees and
11
                  costs to prevailing parties, pursuant to 42 U.S.C. § 1983, and by California
12
13                Civil Code § 52.1, which authorizes the award of attorneys’ fees and costs

14                to prevailing parties; and,
15
               8. Such additional and further relief to which Plaintiff is entitled or as this
16
17                Honorable Court deems just and proper.
18
19
                                            COUNCIL ON AMERICA-ISLAMIC
20    DATED: September 17, 2020             RELATIONS-CA (CAIR-CA)
21
                                            By:     /s/ Dina Chehata
22
                                                  DINA CHEHATA, ESQ. (CA # 295596)
23                                                 dchehata@cair.com
                                                  AMR SHABAIK, ESQ. (CA # 288109)
24
                                                   ashabaik@cair.com
25                                                Attorneys for Plaintiff,
26                                                NUSAIBA MUBARAK

27
28
                                                  28
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 29 of 30 Page ID #:33




 1
 2
 3
                                                CAIR NATIONAL LEGAL DEFENSE
 4                                              FUND
 5
 6                                        By:     /s/ Lena F. Masri
                                                LENA F. MASRI, ESQ. (DC # 1000019)
 7                                              (pro hac forthcoming)
 8                                                 lmasri@cair.com
                                                GADEIR I. ABBAS, ESQ. (VA # 81161) (pro
 9                                              hac forthcoming) α
10                                                 gabbas@cair.com
                                                Attorneys for Plaintiff,
11                                              NUSAIBA MUBARAK
12
13
14                                      JURY DEMAND

15          Plaintiff Nusaiba Mubarak hereby demands trial by jury on all above-referenced

16    causes of action so triable.

17                                        COUNCIL ON AMERICA-ISLAMIC
18    DATED: September 17, 2020           RELATIONS-CA (CAIR-CA)
19
                                          By:     /s/ Dina Chehata
20                                              DINA CHEHATA, ESQ. (CA # 295596)
21                                               dchehata@cair.com
                                                AMR SHABAIK, ESQ. (CA # 288109)
22                                               ashabaik@cair.com
23                                              Attorneys for Plaintiff,
                                                NUSAIBA MUBARAK
24
25
26
27                                              CAIR NATIONAL LEGAL DEFENSE
                                                FUND
28
                                                29
     Case 2:20-cv-08524-SVW-SK Document 3 Filed 09/17/20 Page 30 of 30 Page ID #:34




 1
                                        By:     /s/ Lena F. Masri
 2                                            LENA F. MASRI, ESQ. (DC # 1000019)
 3                                            (pro hac forthcoming)
                                                 lmasri@cair.com
 4                                            GADEIR I. ABBAS, ESQ. (VA # 81161) (pro
 5                                            hac forthcoming) α
                                                 gabbas@cair.com
 6                                            Attorneys for Plaintiff,
 7                                            NUSAIBA MUBARAK
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              30
